11/20/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                    Case Number: DA 20-0491



                              No. DA 20-0491

STATE OF MONTANA,

                Plaintiff and Appellee,

          v.

RICHARD JAMES SORIA,

                Defendant and Appellant.

                                 ORDER


     Upon consideration of Appellant’s Motion to Dismiss Duplicate

Appeal, and good cause appearing,

     IT IS HEREBY ORDERED that cause number DA 20-0491,

associated with the appeal of cause number DC 18-1010, is

DISMISSED.




                                                             Electronically signed by:
                                                                   Mike McGrath
                                                      Chief Justice, Montana Supreme Court
                                                                November 20 2020